Citation Nr: 9903156	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-13 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from September 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
heart condition as secondary to service-connected PTSD, and 
denied a rating in excess of 10 percent for PTSD.  

REMAND

The veteran contends that his cardiovascular disorder was 
aggravated by his service-connected PTSD.  The claim of 
secondary service connection for a cardiovascular disorder is 
well grounded, meaning it is plausible.  There is evidence of 
current cardiovascular disability, and he has submitted a 
medical report entitled, "Hypertension in the War Veteran" 
which tends to support his contention that his cardiovascular 
disorder is related to his combat experiences in service.  
Since the claim is well grounded, the RO has a duty to assist 
the veteran in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).

In a February 1995 statement, the veteran claimed he had a 
heart attack in 1994 and was treated at Holyoke Hospital.  On 
VA examination in September 1996 it was noted that he had an 
angioplasty in January 1995 at Baystate Medical Center.  
Records of such treatment at Holyoke Hospital and Baystate 
Medical Center have not yet been associated with the claims 
folder.  The Board notes that the RO's duty to assist 
includes obtaining all pertinent medical records which have 
been called to its attention by the veteran and by the 
evidence of record.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

As noted above, the veteran submitted a report entitled 
"Hypertension in the War Veteran", in which Lawrence R. 
Moss, M.D, conducted a review of 21 medical reports to 
explore two possible causal factors in the development of 
high blood pressure in war veterans:  (1) prisoner-of-war 
(POW) experience, and (2) PTSD resulting from the POW 
experience or combat.  Dr. Moss concluded that:  (1) 
psychosocial stress plays an important causative role in the 
development of hypertension; (2) veterans suffering from PTSD 
are at increased risk for developing hypertension; and (3) 
veterans who underwent starvation during their POW experience 
may have been under sufficient stress to have an increased 
risk of developing hypertension.  The Board notes that this 
report, while generally supporting the veteran's claim, is 
not specific to him, and, therefore, it is still unclear 
whether in this case PTSD was a factor in the development of 
a cardiovascular disorder.

The veteran also asserts that his PTSD is more severely 
disabling than the current 10 percent rating indicates.  The 
segment of the rating schedule pertaining to mental disorders 
was changed effective November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
The Board notes that the veteran filed his claim for benefits 
in February 1995, prior to the effective date of the change 
in rating criteria.  Accordingly, the original rating action 
issued in October 1996, as well as the statement of the case 
issued in November 1996, only addressed the old rating 
criteria.  The new rating criteria were not considered.  
Since the veteran's claim was filed prior to the effective 
date of the new regulations, Karnas applies.  Therefore, the 
veteran may be rated under either the old or the new 
diagnostic criteria, whichever are to his advantage.  Hence, 
the matter must be returned to the RO for consideration of 
the veteran's disability in light of both the old and new 
rating criteria.

To ensure that the VA has met its duty to assist veteran in 
developing his claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
and the names and addresses of all 
medical care providers (VA and private) 
who have treated him for cardiovascular 
problems and for his PTSD, since 
September 1996, obtain copies of all of 
the records from the identified treatment 
sources, and associate them with the 
claims folder.  This should specifically 
include complete and current treatment 
records from the Holyoke Hospital and 
from Baystate Medical Center.  The 
veteran should cooperate in providing the 
necessary releases.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of his 
PTSD.  The claims folder, with any 
evidence obtained pursuant to the request 
above, must be reviewed by the examiner.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score and 
explain its significance, and comment as 
to what effect PTSD has on his social and 
industrial adaptability.  The examiner 
should have available both the old and 
the new criteria for rating psychiatric 
disorders and the findings reported 
should be adequate for consideration of 
both sets of criteria.  The examiner 
should explain the rationale for all 
opinions.  In conjunction with the 
scheduling of the examination the veteran 
should be advised that a failure to 
report will result in a denial of his 
claim under 38 C.F.R. § 3.655.

3.  The RO should also schedule the 
veteran for a VA examination by a 
cardiologist.  The claims folder, with 
any evidence obtained pursuant to the 
request above, must be reviewed by the 
examiner.  The examiner should provide 
opinions as to whether PTSD was a cause 
of the veteran's cardiovascular 
disability or aggravated such disability.  
The examiner should explain the rationale 
for all opinions.

4.  The RO should review the record and 
ensure that all requested development is 
completed.  The RO should then 
readjudicate the claims.  In reviewing 
the PTSD claim, the RO should apply 
38 C.F.R. §§ 3.655 if indicated, and 
should consider and refer to both the old 
and the new rating schedule criteria for 
psychiatric disorders.  If the claims 
remain denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate. The veteran 
need take no action until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 5 -


